DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Applicant’s election of claims 1-9 in the reply filed on 05/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements control unit (26) and power unit (27) recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, while the specification supports only a narrow understanding of the longitudinal direction of the reaction chamber and the outlet pipe being in a vertical direction, the 

Further, while the specification supports only a narrow understanding of the location of the fluid passage along the longitudinal axis of the reaction chamber and at the bottom end of the reaction chamber, the specification does not support a broader claim wherein the location of the fluid passage is not along the longitudinal axis of the reaction chamber and is not at the bottom end of the reaction chamber.

Claims 2-9 are rejected, because they also depend from the rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, with respect to the preamble, it is unclear if “flow-dynamically/electrolytically treating means (a) flow-dynamically treating or electrolytically treating, or (b) flow-dynamically treating and electrolytically treating.

Further, line 5-6, with respect to the limitation "reaction chamber that is rotationally symmetrical about a longitudinal axis,” it appears that only reaction chambers that have 

Further, lines 10-11, with respect to the limitation "at least one delivery 
opening (6), located tangentially to the jacket face of the upper part of the reaction chamber (15), through which delivery opening the fluid medium is introduced into the reaction chamber (15, 16),” the term “jacket face” presumably means the outer wall of the reaction chamber. If an opening is located tangentially to the jacket face, i.e., to the outer wall of the reaction chamber, it is unclear how the fluid medium is introduced into the reaction chamber through an opening which is located tangentially to the outer wall of the reaction chamber.

Further, lines 8, 14-15, and 20, the meaning of the term “flow direction” is unclear, because there appear to be two fluid inlet openings, the delivery opening 6 and the fluid passage 12, and it is unclear flow from which of these two inlets is considered to be the flow direction.

Further, lines 14-17, with respect to the limitation "the lower part of the reaction chamber (16) extends in the flow direction as far as the lower boundary (18) of a curved floor region (17), in which a geometrically ascendingly shaped fluid passage (12) diverts the fluid medium into an inlet opening (8) of the outlet pipe (7),” it is unclear if “which” refers to the curved floor region, or something else.

Further, lines 15-16, with respect to the limitation "the inlet opening (8) of the outlet pipe (7) is located at a spacing a (19) to the lower boundary (18),” it is noted that the outlet 

Further, line 16, the meaning of the term “ascendingly shaped fluid passage” is unclear.

Further, lines 16-17, with respect to the limitation "a geometrically ascendingly shaped fluid passage (12) diverts the fluid medium into an inlet opening (8) of the outlet pipe (7),” it is unclear which how the fluid passage (12) diverts the fluid medium entering the reaction chamber from the delivery opening 6 into the inlet opening (8) of the outlet pipe (7), because the fluid passage (12) is at the bottom of the lower part 16 and the delivery opening 6 is in the upper part 15.

Further, line 23, it is unclear if the term “fluid-carrying components” include only pipes and conduits, or it includes other elements like for example, the reaction chamber, etc.

Further, line 24-25, the meaning of the term “fluidly electrically insulated” in the limitation “the first and the second electrodes are fluidly electrically insulated (20, 21) from one another” is unclear, because it is unclear how “fluidly electrically insulated” is different from “electrically insulated.”

Regarding claim 4, the meaning of the term “eversion (13)” is unclear, because the dictionary definition of the term is “a turning or being turned outward or inside out.” It is unclear what the term “eversion (13)” means and how it carries out its function of turning outward or inside out.



Regarding claim 8, the meaning of the term “flow direction” is unclear, because there appear to be two fluid inlet openings, the delivery opening 6 and the fluid passage 12, and it is unclear flow from which of these two inlets is considered to be the flow direction.

Further, it is unclear if the term “fluid-carrying parts” include only pipes and conduits, or it includes other elements like for example, the reaction chamber, etc.

Claims 2-9 are rejected, because they depend from the rejected claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Korean patent application publication no. KR 200372276 (hereinafter called the 276 reference).

The 276 reference discloses a device in the form of a flow dynamic reactor facility for receiving a fluid medium for producing and flow-dynamically/electrolytically treating at least one guided fluid eddy, including a housing 20 and an outlet pipe, wherein the housing 20 by means of the fluid-contact-side inner walls forms a fluid-carrying hollow chamber, hereinafter called reaction chamber 20 that is rotationally symmetrical about a longitudinal axis; wherein the reaction chamber 20 is split in the flow direction of the fluid medium into an upper part and a lower part; and the upper part of the reaction chamber 20 has at least one delivery opening 21, located tangentially to the jacket face of the upper part of the reaction chamber, through which delivery opening the fluid medium is introduced into the reaction chamber 20; and the lower part of the reaction chamber extends in the flow direction as far as the lower boundary of a floor region, in which a geometrically ascendingly shaped fluid passage diverts the fluid medium into an inlet opening of the outlet pipe; and the outlet pipe coincides in its longitudinal axis with the longitudinal axis of the rotationally symmetrical reaction chamber, and the inlet opening of the outlet pipe is located at a spacing a to the lower boundary in the flow direction, of the floor region, characterized in that a wall of the reactor 20 and an electrode 30 (read on parts of the fluid-carrying components of the reactor facility) are embodied as a first electrode and a second electrode, and the first and the second electrodes are electrically insulated from one another via th, 5th, and 6th paragraphs; page 4, 1st, 2nd, and 3rd paragraphs). 

The 276 reference does not disclose that the lower boundary comprises a curved floor region. Curved floor is considered to be a routine variant. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the above apparatus by having the lower boundary comprise a curved floor region. It has been held by the courts that the configuration or shape of an element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration or shape was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04 (IV) (B)).	

Regarding claim 5, the 276 reference further discloses that the fluid passage has a through bore along the longitudinal axis (see Fig. 1).

Regarding claim 6, the 276 reference further discloses that the first and second electrodes communicate via electrical lines and connections with a control unit and a power unit 40 (see page 3, 2nd paragraph; and page 4, 5th paragraph).
   
Regarding claim 9, the 276 reference further discloses a plurality of electrodes 30 (see Fig. 1, 2 (a), and 2 (b); and page 4, 1st paragraph), and thus discloses that a plurality of regions, where electrolysis takes place, are set up simultaneously.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Korean patent application publication no. KR 200372276 (hereinafter called the 276 reference), as shown for claim 1 above, and further in view of Carr et al, US patent no. 3,541,003 (hereinafter called Carr).

The 276 reference does not disclose that the upper part of the reaction chamber has more than one delivery opening located tangentially to the jacket face of the upper part of the reaction chamber.  

Carr teaches a similar reaction chamber to the reaction chamber taught by the 276 reference (see Fig. 2), and further teaches that the reaction chamber has two delivery openings 22 and 25 located tangentially to the jacket face of the upper part of the reaction chamber (see Fig. 2, 3, and 6; and column 3, lines 3-13).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the above apparatus by having the upper part of the reaction chamber have more than one delivery opening located tangentially to the jacket face of the upper part of the reaction chamber as taught by Carr. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claims 2-4 and 8 are free of prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795